Citation Nr: 0800082	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  95-42 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for low back 
disability. 

3.  Entitlement to a rating in excess of 30 percent for left 
foot/ankle disability.  

4.  Entitlement to a rating in excess of 10 percent for 
perforation of the right tympanic membrane with tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to September 1945.  His awards include the 
Combat Infantryman Badge and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the San 
Diego Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's bilateral knee disability did not become 
manifest in service or within the first postservice year and 
is not shown to be related to service or to service connected 
left foot/ankle disability.  

2.  The veteran's low back disability did not become manifest 
in service or within the first postservice year and is not 
shown to be related to service or to service connected left 
foot/ankle disability.   

3.  The veteran's left foot/ankle disability is manifested by 
no more than severe impairment of the foot; loss of use of 
the left foot and left ankle ankylosis is not shown.

4.  The rating for the veteran's right tympanic membrane 
perforation only encompasses his tinnitus; the veteran's 
hearing loss and dizziness are separately rated and that 
separate rating is not currently on appeal.   


CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in service, is 
not proximately due to or the result of service connected 
left foot/ankle disability, and was not aggravated by service 
connected left foot/ankle disability.  38 U.S.C.A. §§ 1110, 
5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).

2.  Low back disability was not incurred in service, is not 
proximately due to or the result of service connected left 
foot/ankle disability, and was not aggravated by service 
connected left foot/ankle disability.  38 U.S.C.A. §§ 1110, 
5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).

3.  The criteria for a rating in excess of 30 percent for 
left foot/ankle disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Code) 5284 (2007).

4.  The criteria for a rating in excess of 10 percent for 
right tympanic membrane perforation with tinnitus are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.87, Codes 6211, 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the initial unfavorable AOJ decision that is 
the basis of this appeal was already decided and appealed 
prior to enactment of the current section 5103(a) 
requirements in 2000.  Where the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not provided such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A February 2007 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim and provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 
 
Thereafter, the claims were readjudicated by an August 2007 
supplemental statement of the case.  The veteran has not been 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with multiple VA examinations pertaining to each of 
his claims.  The veteran has not identified any additional 
evidence pertinent to his claims.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

Service medical records do not reveal any injury to either 
knee or any complaints or findings of knee pathology.  The 
veteran did incur a gunshot wound to the left foot.  As a 
result an October 1945 rating decision granted service 
connection for residuals of the wound characterized as 
limitation of motion of the 1st toe and ankle, left, result 
of bullet wound with compound, complete, comminuted fracture 
of the second metatarsal.  An initial 30 percent rating was 
assigned.     

A January 1971 rating decision granted service connection for 
perforation of the right tympanic membrane and assigned a 
noncompensable (0%) rating.  The tympanic membrane was deemed 
to have been perforated in service when a mortar shell 
exploded just over the veteran's head in April 1945.     

An August 1971 private medical report showed a pertinent 
diagnosis of internal derangement of the veteran's right knee 
comparable with a torn medial meniscus.  The veteran reported 
that he began to have pain over the medial aspect of the 
right knee joint about one month prior.  He could not 
remember any specific injury to the knee.  He indicated that 
he had had no prior trouble with the knee joint but had had 
some trouble with the ankles going back to his left ankle 
injury in service.  Physical examination showed that the 
veteran walked without a marked limp.  He was able to do a 
deep knee bend and on arising, an audible click could be 
heard.  On inspection and palpation there was no joint 
effusion but there was tenderness over the medial joint line.  
Range of motion of the knee was full and the patella was 
found to be normal.  He did have a positive McMurray's sign, 
the distant audible click and pain referable to the medial 
aspect of the joint.  There was no ligamentous laxity and X-
rays were essentially unremarkable.  The veteran received an 
injection of Xylocaine and Celestone for his right knee joint 
pain.  

Subsequent private medical records show continued treatment 
and evaluation of the right knee.  A July 1972 note showed 
that the veteran was seen for aggravation of his right knee 
problem.  On examination the knee was exquisitely tender over 
the medial compartment  with the inability to completely 
straighten the knee.  X-rays were negative but the examiner 
felt that he had definitely aggravated his medial meniscus 
problem and perhaps had torn it more.  The veteran was placed 
on crutches.  By September 1972 the veteran's symptoms were 
slowly subsiding.  He was advised that should he begin to 
have more trouble with intermittent locking, buckling or 
pain, he should be seen again because of the possibility that 
his knee could degenerate further.

An October 1983 medical consultation request shows that the 
veteran was complaining of a painful right leg and lower back 
that was becoming progressively worse.  The subsequent 
consultation noted that EMG testing was negative for 
lumbosacral radiculopathy on the right.

A June 1984 VA discharge summary showed that while 
hospitalized, the veteran received a partial laminectomy of 
L4 bilaterally with L4-5 discectomy,  decompression of the L5 
nerve root and exploration of the S1 nerve root bilaterally.  
He was found to have marked facet hypertrophy of the L5 arch 
compressing the dural sac and his spinal stenosis was 
accentuated by a bulging degenerative disc at the L4-5 
interspace causing depression on the anterior aspect of the 
sac.  There was also some compression of the nerve roots 
bilaterally.  The history was noted to include an episode of 
back pain eight years prior to the current hospitalization 
which resolved on its own.  The back pain was noted to have 
returned one year prior to this hospitalization.  

A July 1991 CT scan report shows that the veteran received 
the scan because he had been experiencing extreme vertigo.  
The diagnostic impression was negative noncontrast CT Brain 
Scan, specifically no evidence of intracranial hemorrhage.  

September 1993 VA low back X-rays produced pertinent 
diagnostic impressions of mild early osteoarthritis with 
narrowing of the L-S joint space, lumbarization with 
exaggeration of the lumbosacral angle. 

June 1994 left knee X-rays produced diagnostic impressions of 
mild degenerative joint changes without narrow joint space 
and mild osteopenia and calcification of the popliteal 
artery.  

A September 1994 spinal bone density scan produced a 
diagnostic impression of mean spinal bone density of 87 mg 
per cc, which was noted to be significantly lower than 
average for the age and sex of the veteran. 

A February 1995 left foot X-ray produced a diagnostic 
impression of minimal deformity of the distal shaft of the 
left second metatarsal bone.  There was otherwise no bony or 
joint space abnormality.  February 1995 bilateral ankle and 
knee X-rays were both within normal limits.  February 1995 
low back X-rays produced a diagnostic impression of minimal 
degenerative disc disease.  

On February 1995 VA low back examination, the diagnostic 
impression was chronic lumbosacral strain.  The veteran 
reported that he felt that all of his orthopedic problems 
arose form his left foot injury in service.  He indicated 
that sciatica had begun 15 to 20 years prior and that he had 
had a myelogram in 1983, which showed spurs and then 
subsequently had had the June 1984 surgery.  He would get 
constant pain in the low back that would radiate down to the 
right ankle.  Physical examination showed paravertebral 
muscular spasticity bilaterally and there was some limitation 
of flexion and extension.

On February 1995 VA bilateral knee examination, the 
diagnostic impression was chronic bilateral knee strain.  The 
veteran reported that he had had no injury to the knees but 
there was pain and a knot behind the left knee and the knees 
would snap, crackle and pop.  Sometimes the knee would fell 
like it was going out and the veteran would stagger, but he 
had never fallen.  His first onset of symptoms had taken 
place 15 to 20 years prior.  Physical examination showed that 
range of motion of both knees was found to be essentially 
normal (0 to 140 right and 0 to 135 left).  

On February 1995 VA foot examination, the diagnostic 
impressions were residuals of bullet wound left foot and 
residuals of left ankle-left foot injury.  The veteran 
reported that three or four bones were disturbed when he was 
shot in the left foot in service.  He wore special shoes 
including arch supports for a period of time but had 
discarded them for regular shoes a long time prior.  The 
veteran also reported that his left ankle was stiff from his 
original injury.  He had had some steroids for the problem 
since then.  The ankle stiffness caused the veteran to have 
some limp and the veteran also complained of calluses on his 
left foot.  Physical examination did shoe calluses on the 
left foot as well as a purplish hue to the toes from the mid-
tarsal level distally to the left foot.  The left foot felt 
somewhat cool compared to the right foot and there was a 
hammertoe of the left great toe.  Range of motion of the left 
ankle was 45 degrees flexion, 15 degrees extension, 35 
degrees inversion and 20 degrees eversion.  

On February 1995 VA audiological evaluation, the pertinent 
diagnostic impression was bilateral constant tinnitus.  The 
veteran reported that the tinnitus was loudest when his 
surroundings were quiet.   

In his June 1995 Notice of Disagreement, the veteran 
indicated that he had limped for 50 years, thus causing his 
bilateral knee condition and lower back condition.  More 
specifically, he indicated that shifting his weight to the 
right leg to lesson the pain he was in from his service 
connected disability, threw his back off while walking, 
causing his back condition.  

In a statement accompanying his November 1995 Form 9, the 
veteran indicated that his ear symptoms included pain, 
dizziness, tinnitus and problems hearing.

At an April 1996 hearing before RO personnel, the veteran 
testified that he had limped for 51 years, since the foot 
injury in service.  As a result he had developed a muscular 
right leg and a less developed left leg, which threw him off 
balance resulting in hip, knee and back troubles.  He had 
pain in his foot or ankle every day.  He also indicated that 
the February 1995 foot examination he received was inadequate 
as the physician never touched his foot, never tested his 
ankle for stiffness, did not make any notes about the right 
foot being one size larger than the left or that the right 
leg was much more developed than the left.  The veteran 
further testified that he continued to walk every morning two 
miles following the advice of his VA physician from 1945.  He 
did have to limp a little bit but he was still able to do it.   
He would only wear a knee or ankle brace once in a year or 
two, if his pain would get really severe.  He did not take 
any medication for the foot or the knees. Regarding his ear, 
the veteran testified that he experienced aching, dizziness, 
tinnitus and difficulty hearing conversations unless they 
were one on one.  He also indicated that he had vertigo.  
Regarding his tinnitus, the veteran indicated that it was 
present in both ears but worse in the right. 

June 1996 bilateral ankle X-rays produced a diagnostic 
impression of calcification at the Achilles tendon insertion 
on the left.  There was degenerative joint disease of both 
the talotibia and talonavicular joints.  

On June 1996 VA general medical examination, the diagnostic 
impression was degenerative changes consistent with the 
veteran's age.  The examiner specifically evaluated the 
veteran's gait by watching him walk the full length of a 
hallway.  He found that the veteran did have any abnormal 
gait except perhaps a very slight alteration of the left 
foot.  Examination of the ankles found no swelling, increased 
temperature or stigmata.  Range of motion of the left ankle 
was 10 degrees inversion, 15 degrees eversion, 30 degrees 
plantar flexion and 10 degrees dorsiflexion.  There was a 
hammering of the great toe with a metarsophalangeal joint 
being at about 210 degrees extension.  Both feet were cool 
and glabrous and the distal half of the left foot had a 
slight purplish discoloration.  Examination of the back 
showed a board like rigidity throughout especially in the 
lumbar and lower thoracic area.  Flexion and extension were 
somewhat limited and there was no evidence of pain on motion 
or neurological deficits.  It was the examiner's opinion that 
there was no probability that the veteran's knee or back 
condition was related to his left foot condition.  He also 
noted that the foot condition was a minimal problem.  The 
fracture had healed in good alignment and good position.  All 
other changes were noted to be consistent with the veteran's 
age. 

On February 1997 VA audiological examination the examiner 
noted that the veteran reported bilateral periodic mild high 
pitched tinnitus.  The veteran had normal middle ear function 
and no tympanic perforations.  His complaint of unsteadiness 
did not seem to relate to his hearing profile.  The examiner 
commented that the complained of tinnitus was "probably" 
related to his hearing loss. 

On February 1997 VA ear disease examination, the diagnostic 
impression was tinnitus, probably secondary to high frequency 
hearing loss and possible Meniere 's disease.  The veteran 
reported a foreign body sensation with pain in the right ear 
since his injury in service.  He stated that he was sensitive 
to loud sounds, which caused him pain and also stated that he 
had mild hearing loss bilaterally.  He also had a blowing 
ringing in his ears.  Occasionally a high pitched ringing was 
superimposed.  The veteran had a prolonged episode of 
dizziness 30 years prior, which had been worse in the 
previous five years but he had not had any since January 
1997.  Position change did not affect the dizziness and when 
it occurred, it lasted up to four days.  Physical examination 
showed that the auricle, external canal, tympanic membrane, 
tympanum and mastoid were within normal limits bilaterally.  
There was no active ear disease or infectious ear disease 
present.  The examiner indicated that his current ear disease 
may have been affecting his balance.  

A May 1997 rating decision denied service connection for 
vertigo.  

On July 1997 VA lumbar spine examination, the diagnosis was 
degenerative changes of the lumbar spine.  The veteran 
reported back pain in a sciatic distribution with radiation 
down the right leg to the ankle.  There was no indication of 
any neurological deficits.  The examiner indicated that the 
veteran had arthritic changes, which were not secondary to 
his foot/ankle disability.  The changes were considered 
secondary to chronic activities of daily living over the 
course of the veteran's lifetime.  

On July 1997 VA orthopedic examination, the diagnosis was 
moderate degenerative joint disease of the hips, knees and 
ankles.  The veteran reported right knee pain for just under 
25 years with giving way and locking type symptoms.  He used 
a cane and crutches for ambulation.  He noted improved 
symptoms after a cortisone injection.  He also experienced 
increased morning stiffness but had no current complaints of 
pain.  He did have complaints of diffuse pain in the left 
foot, which was not aggravated by any symptoms and had been 
apparent for just under 25 years.  He was able to ambulate.  
Physical examination of the knees showed no evidence of 
swelling, gross bony deformity or ligamentous laxity.  There 
was also no crepitus with full range of motion of the right 
knee.  Physical examination of the ankles showed no evidence 
of any swelling and no evidence of any gross bony 
deformities.  The veteran did have decreased dorsiflexion of 
the left ankle at 5 degrees, plantar flexion of 45 degrees, 
pronation of 15 degrees and supination of 25 degrees.  The 
examiner commented that the examination was consistent with a 
functional deficit regarding activities of daily living 
secondary to his foot and ankle pain and noted that the 
veteran was able to ambulate without assistance.  The 
examiner also indicated that it was unlikely that the 
veteran's knee degenerative changes were secondary to his 
ankle degenerative changes.   
On July 1997 VA ear disease examination, the diagnosis was 
sensorineural hearing loss, tinnitus and possible Meniere's 
disease with a history of exposure to loud noise/concussion 
while on active duty.  The veteran complained of bilateral 
hearing loss.  He also complained of intermittent right ear 
pain, which was sharp in quality and occurred approximately 
twice a day for several minutes.  He had a constant roar in 
both ears and an episodic high pitched ringing in the right 
ear.  He reported that he was very sensitive to loud noises 
and had had hearing aides for the past 10 years.  Physical 
examination showed tympanic membranes that were clear, pearly 
and mobile and did not show any physical findings indicative 
of ear pathology.   The examiner noted that the veteran did 
not have any obvious ear disease that was affecting any 
function other than hearing such as balance but that he did 
have a history of Meniere's disease.  He also found that the 
veteran's history of noise exposure in service could have 
accounted for his hearing loss. 

On July 1997 VA audiological evaluation the diagnoses were 
moderate to severe sensory hearing loss and constant tinnitus 
in the right ear and moderate to moderate to severe sensory 
hearing loss and constant tinnitus in the left ear.  The 
tinnitus was most likely characteristic of the veteran's high 
frequency hearing loss.  

On June 1998 ear disease examination done on behalf of VA, 
the diagnosis was bilateral severe high frequency hearing 
loss.  Physical examination showed no evidence of any active 
ear disease and the tympanic membrane was intact bilaterally.  
It was found that the veteran had an unstable gait and a 
positive Rhomberg, septal deviation and chronic sinusitis 
with disorders of balance, upper respiratory disease and 
hearing loss.  It was the examiner's opinion that the 
veteran's tinnitus was related to the veteran's rupture of 
the tympanic membrane in service.  The veteran's problem with 
Meniere's disease was also an in-service injury due to the 
inner damage from the bomb blast.  The examiner also found 
that the veteran's normal activity had been hampered by his 
symptoms of dizziness and unstable gait.  

On June 1998 examination done on behalf of VA, the diagnoses 
were degenerative joint disease of the lumbosacral spine, 
degenerative arthritis of both knees, mild and degenerative 
arthritis of the left foot status post trauma from a gunshot 
wound with residual decreased dorsiflexion, pain on weight-
bearing, mild limitation of motion of the left ankle joint 
and an antalgic gait.  The veteran reported that his 
disabilities limited his activities of daily living but he 
was still able to brush his teeth, dress himself, shower, 
cook, walk, drive a car, take out trash, push the lawnmower 
and climb stairs.  He did have discomfort in his back with 
gardening, vacuuming and prolonged walking or standing.  
Physical examination showed abnormal gait with the veteran 
favoring the left leg on weight bearing on the left foot 
because of his calluses.  He had limited function of standing 
and walking because of limping gait and pain on weight 
bearing of the left foot.  Lower extremity examination showed 
normal motor function of 5/5 except for left ankle strength 
of 4+/5 dorsiflexion and 4+/5 plantar flexion.  The examiner 
also noted two calluses on the plantar aspect of the left 
foot.  Left ankle examination showed decreased dorsiflexion 
to 15 degrees out of 20 degrees and decreased reflex at 1+ in 
the left ankle.  No muscle wasting was noted.  Range of 
motion of the ankle was not limited by pain and fatigue but 
was limited by weakness and lack of endurance.  The examiner 
noted that the veteran's ankle condition caused constant 
pain, pain on weight bearing, some limitation of activities 
of daily living, as well as limitation of prolonged walking 
or standing. 

In a February 1999 medical opinion, Dr. M., a VA physician, 
indicated that he reviewed pertinent evidence of record 
including the June 1998 internal medicine examination, X-ray 
reports and lay statements that were earlier submitted by the 
veteran and opined that the veteran's knee and back disorders 
were not the result of his service connected foot and ankle 
disability and were not aggravated by his service connected 
foot and ankle disabilities.  

In a February 1999 rating decision, the RO granted service 
connection for sensorineural hearing loss with Meniere's 
syndrome.  A 30 percent rating was assigned for mild symptoms 
with aural vertigo and deafness.  The decision also granted 
an increased rating for the veteran's service connected 
tympanic membrane perforation (10 percent) on the basis that 
the veteran's prior ruptured tympanic membrane in service had 
resulted in his tinnitus.  

In a May 2000 rating decision, the RO granted service 
connection for post traumatic stress disorder and entitlement 
to total disability based on individual unemployability. 

On February 2007 medical examination done on behalf of VA, 
the diagnosis was status post comminuted fracture of the 
second metatarsal status post surgery with residual scar, 
multiple calluses of the left foot, hammer toes from toes 1 
to 4 of the left foot, calcaneal spur and limited range of 
motion of the left ankle.  It was noted that the veteran used 
a cane due to pain and balance problems and that his pain 
level was never more severe that 5 out of 10.  He did take 
Vicodin as needed for pain.  Physical examination showed 
abnormal gait characterized by poor balance unrelated to the 
veteran's foot condition.  Examination of the ankles did not 
reveal any deformity.  Range of motion of the left ankle was 
10 degrees dorsiflexion and 40 degrees plantar flexion.  The 
left ankle joint function was additionally limited by pain 
after repetitive use.  Examination of the left foot showed 
painful motion and tenderness.  Hallux rigidis of the left 
foot was present and the degree of angulation was moderate.  
The examiner commented that the effect of the veteran's 
foot/ankle condition on his daily activities was that he 
could not walk long distances.  

On March 2007 ear examination done on behalf of VA, the 
diagnostic impression was severe sensorineural hearing loss 
in both ears.  The veteran also complained of tinnitus in 
both ears and continued to have imbalance.    


III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


IV.  Analysis

Service connection for bilateral knee disability

As the veteran has alleged that his bilateral knee disability 
is secondary to his service connected foot/ankle disability, 
and as the disability includes arthritis, the Board will 
consider the veteran's entitlement to service connection for 
knee disability on a direct, presumptive and secondary basis.  
Regarding direct and presumptive service connection, it is 
reasonably established that the veteran has a current 
bilateral knee disability as he has been diagnosed as having 
degenerative joint disease of both knees and chronic 
bilateral knee strain.  There is no evidence, however, that 
the veteran had any injury to either knee in service (nor 
does the veteran allege such injury) or that the veteran's 
degenerative joint disease (i.e. arthritis) became manifest 
in the first post-service year.  See 38 C.F.R. § 3.307, 
3.309.  Also, there is no competent medical evidence of 
record indicating that the veteran's bilateral knee 
disability is otherwise directly related to service.  In the 
absence of any such evidence, there is no basis for awarding 
service connection for bilateral knee disability on a direct 
or presumptive basis.  See Hickson, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.307, 3.309. 

Regarding secondary service connection, there is no competent 
medical evidence of record indicating that the veteran's 
service connected left foot/ankle disability caused or 
aggravated his bilateral knee disability.  The June 1984 
hospitalization report noted an episode of back pain eight 
years prior which resolved on its own and the current 
complaints dated to one year prior.  Further, the June 1996 
VA examiner found that there was no probability that the 
veteran's knee or back condition was related to his left foot 
condition and the July 1997 VA examiner found that it was 
unlikely that the veteran's knee degenerative changes were 
secondary to his ankle degenerative changes.  Also, the 
February 1999 VA medical opinion found that the veteran's 
bilateral knee disorder was not the result of his service 
connected foot/ankle disability and was  not aggravated by 
his service connected foot/ankle disability.  Although the 
veteran contends that his current bilateral knee disability 
is related to service, as a  layperson,  his contentions are 
not competent evidence of a medical diagnosis or nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
given the absence of any competent evidence showing that the 
veteran's bilateral knee disability was caused or aggravated 
by his service connected left foot/ankle disability and the 
presence of specific competent evidence weighing against such 
causation or aggravation, secondary service connection for 
bilateral knee disability is not warranted.  38 C.F.R. § 
3.310(a); Gilbert, 1 Vet. App. 49, 55 (1990).

In summary, given that service connection for bilateral knee 
disability is not warranted on a direct, presumptive or 
secondary basis, the preponderance of the evidence is against 
this claim and it must be denied.  

Service connection for low back disability

As the veteran has also alleged that his low back disability  
is secondary to his service connected foot/ankle disability, 
the Board will consider the veteran's entitlement to service 
connection for knee disability on a direct, presumptive and 
secondary basis.  Regarding direct and presumptive service 
connection, it is reasonably established that the veteran has 
a current low back disability as he has been diagnosed as 
having chronic lumbosacral strain and degenerative joint 
disease of the lumbosacral spine status post lumbar 
laminectomy.  There is no evidence, however, that the veteran 
had any injury to the back in service (nor does the veteran 
allege such injury) or that the veteran's degenerative joint 
disease (i.e. arthritis) became manifest in the first post-
service year.  See 38 C.F.R. § 3.307, 3.309.  Also, there is 
no competent medical evidence of record indicating that the 
veteran's low back disability is otherwise directly related 
to service.  In the absence of any such evidence, there is no 
basis for awarding service connection for bilateral knee 
disability on a direct or presumptive basis.  See Hickson, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.307, 3.309.  

Regarding secondary service connection, there is no competent 
medical evidence of record indicating that the veteran's 
service connected left foot/ankle disability caused or 
aggravated his low back disability.  To the contrary, the 
June 1996 VA examiner found that there was no probability 
that the veteran's back condition was related to his left 
foot condition and the July 1997 VA examiner found that the 
veteran's arthritic changes were not secondary to his 
foot/ankle disability but to chronic activities of daily 
living over the course of his lifetime.   Also, the February 
1999 VA medical opinion found that the veteran's low back 
disability was not the result of his service connected 
foot/ankle disability and was  not aggravated by his service 
connected foot/ankle disability.  Although the veteran 
contends that his current low back disability is related to 
service, as a layperson, his contentions are not competent 
evidence of a medical causation or nexus.  Espiritu, 2 Vet. 
App. 492, 494 (1992).  Given the absence of any competent 
evidence showing that the veteran's low back disability was 
caused or aggravated by his service connected left foot/ankle 
disability and the presence of specific competent evidence 
weighing against such causation or aggravation, secondary 
service connection for bilateral knee disability is not 
warranted.  38 C.F.R. § 3.310(a); Gilbert, 1 Vet. App. 49, 55 
(1990).

In summary, given that service connection for low back 
disability is not warranted on a direct, presumptive or 
secondary basis, the preponderance of the evidence is against 
this claim and it must be denied. 

Entitlement to a rating in excess of 30 percent for left 
foot/ankle disability.

The veteran's left foot/ankle disability is currently rated 
30 percent disabling under 38 C.F.R. § 4.71, Code 5284.  Code 
5284 assigns a 10 percent rating for a moderate foot injury; 
a 20 percent rating for a moderately severe foot injury, and 
a 30 percent rating for a severe foot injury.  With actual 
loss of use of the foot, a 40 percent rating will be 
assigned.  See Note to Diagnostic Code 5284.

Given that the veteran's foot/ankle disability is already 
rated as 30 percent disabling under Code 5284, the only way 
he could obtain a higher rating under this code would be if 
he actual loss of use of the foot.  The evidence of record 
clearly shows that the veteran still does have use of his 
left foot as all the examinations of record including the 
most recent February 2007 examination have shown that he was 
still able to walk and put weight on his left foot.  
Consequently, a rating in excess of 30 percent is not 
warranted under Code 5284.  

The Board has also considered whether the veteran should be 
considered for a separate rating under any of the other Codes 
applicable to rating disability of the foot (See 38 C.F.R. 
§ 4.71a, Codes 5276 to 5283).  Such a separate rating is not 
warranted, however, as a rating under Code 5284 encompasses 
disability of the whole foot.  Thus a separate rating for 
specific foot or toe pathology in addition to the 30 percent 
rating already awarded for severe disability of the left foot 
(e.g. hammertoes under Code 5282) would violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  
(Such a separate rating would also have the potential to 
create the incongruous situation where a veteran actually 
received a rating equal to or greater than the 40 percent 
rating for loss of use of the foot for pathology that did not 
result in actual loss of use of the foot).   

The Board has also considered whether the veteran could be 
afforded a separate rating for left ankle disability (See 
38 C.F.R. § 4.71a, Codes 5270-5274).  Given that the ankle 
disability has always been considered as part of the 
veteran's residuals of the gunshot wound in service, however, 
the Board finds that the rating under Code 5284 actually 
encompasses the veteran's left ankle pathology.  The Board 
also finds that in order for the veteran's overall foot 
disability to merit a 30 percent rating for "severe' 
pathology, the veteran's ankle pathology must be included in 
the rating, as the record does not show that either the 
veteran's foot pathology alone or his ankle pathology alone 
have been severe in nature.   Notably, the June 1996 VA 
examiner found that the veteran's foot fracture had healed in 
good alignment and good position and, when the examiners of 
record have considered the combined pathology of the 
veteran's left foot and ankle, they have always found him 
able to ambulate.  Further, rating the veteran's disability 
under the rating codes for ankle disability instead of under 
Code 5284 could not merit a rating in excess of 30 percent as 
ankylosis has not been shown (See Code 5270).

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, the most recent February 2007 foot 
examination found that the only effect of the veteran's 
foot/ankle condition on the his daily activities was that he 
could not walk long distances and the earlier June 1998 
examination only specifically noted that the left foot/ankle 
resulted in limitation of prolonged walking or standing.  
Such limitations are adequately compensated by the 30 percent 
rating for severe foot/ankle disability.  

The Board also finds that staged ratings are not warranted 
here, as the degree of impairment due to left foot/ankle 
disability has not varied significantly during the appeal 
period.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

Nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
left foot/ankle disability.  38 C.F.R.  § 3.321. 
Consequently, referral for extraschedular consideration is 
not suggested by the record.

Accordingly, given that a rating in excess of 30 percent for 
left foot/ankle disability is not warranted under any 
applicable criteria, the preponderance of the evidence is 
against this claim and it must be denied.

Rating in excess of 10 percent for tympanic membrane 
perforation with tinnitus

Perforation of the tympanic membrane is rated under Code 
6211.  The only rating available under this Code is a 0 
percent, non-compensable rating.  The veteran has also been 
given a separate 10 percent rating for tinnitus resulting 
from his tympanic membrane perforation under Code 6200.  As a 
10 percent rating is the highest available under this Code 
(whether the sound is perceived in one or both ears), there 
is no way for the veteran to receive a rating in excess of 10 
percent for his tinnitus.  

The Board also finds that staged ratings are not warranted 
here, as the degree of impairment due to perforation of the 
right tympanic membrane with tinnitus has not varied 
significantly during the appeal period.  Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

The Board has also considered whether the veteran's other 
claimed manifestations of tympanic membrane perforation, 
dizziness/vertigo and hearing loss could warrant an 
additional rating.  Given that these other claimed 
manifestations have already been separately service connected 
as Meniere's syndrome with hearing loss and vertigo/dizziness 
and a separate 30 percent rating has been assigned, and given 
that this separate rating is not currently on appeal, there 
is no basis for assigning any additional rating for these 
additional claimed manifestations.   

Nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
tympanic membrane perforation with tinnitus.  38 C.F.R. § 
3.321.  Consequently, referral for extraschedular 
consideration is not suggested by the record.  As a rating in 
excess of 10 percent for tympanic membrane perforation with 
tinnitus is not warranted under any applicable provision, the 
preponderance of the evidence is against this claim and it 
must be denied.  
      

ORDER

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for low back disability is 
denied.

Entitlement to a rating in excess of 30 percent for left 
foot/ankle disability is denied.

Entitlement to a rating in excess of 10 percent for 
perforation of the right tympanic membrane with tinnitus is 
denied.    



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


